Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Teachers Insurance and Annuity Association of America Keith F. Atkinson College Retirement Equities Fund Associate General Counsel Southern Service Center Asset Management Law 8500 Andrew Carnegie Boulevard T (704) 988-5507 Charlotte, North Carolina 28262 F (704) 988-0102 katkinson@tiaa-cref.org April 29, 2010 VIA EDGAR AND FACSIMILE Michael L. Kosoff, Esq. Staff Attorney - Office of Insurance Products Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-4644 Re: TIAA Real Estate Account Amendment No. 1 to Registration Statement on Form S-1 (the Registration Statement) (File No. 333-165286) Dear Mr. Kosoff: On behalf of the TIAA Real Estate Account (the Registrant or the Account), we are simultaneously with this letter filing Amendment No. 1 to the above-captioned Registration Statement (Amendment No. 1). The enclosed Amendment No. 1 is marked to reflect changes from the initial filing of the Registration Statement, which was filed on March 5, 2010 (the initial filing). Please note that most of the changes made were in response to your comments on the initial filing, as relayed to us via fax and U.S. mail on April 22, 2010. We have also made certain additional clarifying and updating changes since the initial filing, including adding historical financial statements for Teachers Insurance and Annuity Association of America (TIAA) and other Registrant-specific information relevant as of the date of filing Amendment No.1. As soon as practicable following the filing of this letter and Amendment No. 1, each of the Registrant and TIAA-CREF Individual & Institutional Services, LLC (Services) will submit a request for acceleration of effectiveness of the Registration Statement, requesting the effectiveness of such Registration Statement to occur on April 30, 2010. The Registrants acceleration request will include the required Tandy representations. Set forth below are responses to the Staff's comments on the initial filing. Page number references are to Amendment No. 1. Mr. Michael Kosoff, Esq. Securities and Exchange Commission April 29, 2010 Page 2 1. Facing Page A footnote to the Calculation of Registration Fee table states that the registrant is "carrying forward securities which remain unsold but which were previously registered under the Prior Registration Statements for which filing fees were previously paid." Please include a note stating the dollar amount of the filing fee previously paid that is offset against the currently due filing fee, the file number of the earlier registration statement from which the filing fee is offset, and the name of the registrant and the initial filing date of that earlier registration statement. See rule 457(p). The Registrant has added a footnote on the facing page indicating the filing fee paid in connection with the most recent registration statement filed by the Registrant and also indicating the initial filing date and effective date of such registration statement. The Registrant supplementally advises the Staff that, while it is carrying forward unsold accumulation units registered on such prior registration statement in accordance with Rule 429 of the Securities Act of 1933, as amended, it has not offset the filing fee paid in connection with the Registration Statement to reflect the unsold portion of such accumulation units. 2. Prospectus Summary (p. 3) a. Please remove the first italicized paragraph of this section, as it is inappropriate to disclaim the contents of a summary section of the full statutory prospectus. The Registrant has removed the second and third sentences of the first paragraph of the Prospectus Summary section in response to the Staffs request. b. Please include a brief discussion, in plain English, of the death benefit and any other key aspects of the offering in the summary section as per item 503(a) of Regulation S-K. The Registrant has added disclosure on page 11 of Amendment No. 1 responsive to the Staffs request. 3. Investment Strategies (pp. 3-5) a. The leverage summary notes that the Account has a goal of not hav[ing] debt in excess of 30% or "gross asset value." Please clarify what is meant by the phrase gross. The Registrant has added disclosure on page 34 of Amendment No. 1 responsive to the Staffs request, and the Registrant has added a cross-reference to this disclosure on page 5 in the Prospectus Summary section. b. The discussion of strategies on page 17 notes that the Account may borrow up to 70% of the "then current asset value" of a particular property. Please note this in the leverage summary. Mr. Michael Kosoff, Esq. Securities and Exchange Commission April 29, 2010 Page 3 The Registrant has added disclosure on page 5 of Amendment No. 1 responsive to the Staffs request to convey the 70% loan to value limitation applicable at the time of financing. c. The leverage summary states that the Account may borrow based on a loan to value ratio. It is unc1ear what is intended by the use of the word may e.g., is it intended to convey a limit or is it intended to convey that the Account may borrow based on other guidelines besides LTV? The Registrant has clarified disclosure on pages 4, 18 and 34 of Amendment No. 1 responsive to the Staffs request. d. The summary notes that the Account can invest in certain mortgage related instruments to a limited extent. Please clarify what are the constraints being summarized in this manner. The Registrant has added disclosure on pages 4 and 28 of Amendment No. 1 responsive to the Staffs request. e. Please clarify supplementally whether the Account may engage in derivatives transactions and, if so, make revisions to the strategy summary and/or discussion, as appropriate. The Registrant supplementally advises the Staff that it currently does not invest in derivative financial investments, nor does the Registrant engage in any hedging activity other than interest rate cap agreements contained in two mortgage loans payable on Account properties. In addition, the Registrant has no current intent to engage in derivatives transactions and expects the only hedging transactions into which it would enter would consist of either interest rate cap agreements or currency hedging arrangements (the latter of which the Registrant currently does not have in place); namely, legitimate hedging purposes to protect its investments. In either event, management does not believe such hedging arrangements, individually or in the aggregate, are likely to constitute a material component of its investment strategy and therefore, further disclosure regarding derivatives transactions, in managements view, would not be material to investors. 4. Summary of Expense Deductions (p. 5) a. Please explain supplementally why the registrant chose to reflect estimated expenses instead of using the expenses for the most recent fiscal year. Please also explain supplementally why the registrant chose to reflect a period other than the Accounts fiscal year. The Registrant supplementally advises the Staff that the Account is an at cost product (similar to the College Retirement Equities Fund (CREF), which is offered as a companion product to the TIAA traditional annuity and TIAAs other Mr. Michael Kosoff, Esq. Securities and Exchange Commission April 29, 2010 Page 4 offerings, including the Account). Therefore, management believes that the annual estimates of expenses to be incurred by the Account over the twelve month period following each May 1 is more meaningful disclosure, and consistent with ensuring the disclosure is not materially misleading to investors, than presenting actual expenses for the most recent fiscal year. This is primarily due to the fact that, as an at cost product, expenses can vary from year to year, perhaps significantly. Further, disclosing estimated expenses in its fee table has, like CREF, represented the Accounts historical approach to disclosing expenses. In addition, the Accounts actual expenses are disclosed each fiscal quarter in the Accounts Quarterly Report on Form 10-Q and actual fiscal year expenses are disclosed in the Accounts Annual Report on Form 10-K. b. Please clarify any contractual terms of TIAAs fee guarantee (e.g., when the contractual obligation expires) or confirm supplementally that the guarantee extends into perpetuity. The Registrant supplementally informs the Staff that there is no expiration date or qualification to the terms of this guarantee. The requirement that the annual rate of 2.50% of average net assets serve as the maximum annual expense deduction is contained in the Registrants Plan of Operations, as filed with the New York Insurance Department (NYID). In addition, this guarantee is also contained in each of the TIAA annuity contracts which offer the Account as an investment option. There is currently no intent to modify this maximum deduction rate, and any modification to such rate would require the prior approval of the NYID and the several state insurance regulatory bodies. c. In the expense example, please replace the $1,000 assumption for a $10,000 assumption to allow for an apples-to-apples comparison to required Form N-1A and Form N-4 disclosure. The Registrant has added disclosure on page 6 of Amendment No. 1 responsive to the Staffs request. d. Footnote 2 to the fee table notes that there are currently no fees for transfers, but that the Account reserves the right charge for transfers in the future. Please disclose in the table the maximum amount that may be charged. The Registrant supplementally advises the Staff that the TIAA contracts which offer the Account do not expressly reserve the right for TIAA to impose any fee (or a maximum fee) on transfers from the Account. If a transfer fee were to be imposed in the future, the Account would be obligated to approach the applicable state insurance commissioners to obtain any required approvals and in any event the Account would disclose such fee (together with all other material information relevant to such fee) in accordance with the Commissions rules and regulations. Mr. Michael Kosoff, Esq. Securities and Exchange Commission April 29, 2010 Page 5 5. Summary Risk Factors (p. 6) a. Please revise this section to more completely summarize the principal risks. For example, please note the leveraging risk attendant in borrowing up to 70% of a propertys current value. As another example, please identify in the summary the various risks discussed later in the prospectus of selling and owning real estate. As a third example, please note the risks associated with investments in mortgage backed securities. As a fourth example, please identify the risks of holding foreign investments (e.g., political risk). b. The Liquidity Guarantee section notes that TIAA, as provider of the Liquidity Guarantee, may under certain conditions require that certain illiquid assets be sold to provide the Account with liquidity. Please note the associated risk that properties may be sold at times that may depress the proceeds from the sale. Separately, please note in the principal risk summary the conflict of interest that TIAA, as both the manager with a fiduciary responsibility to investors in the Account and as provider of the Liquidity Guarantee. In addition, please note in the summary section the separate conflict of interest that TIAA has, as both manager of the Account and as manager of other accounts in purchasing and selling investments. c. The prospectus states that [t]he principal risks include, but are not limited to , the following. Please remove the qualification but not limited to and disclose all of the principal risks of investing in the Account. d. The Summary of Risk Factors includes risks of holding foreign investments. Please either include investment in foreign securities as an investment strategy or remove disclosure regarding foreign investments from the principal risks disclosure. The Registrant has clarified and modified the disclosure on pages 6 and 7 of Amendment No. 1 responsive to the Staffs requests above. With respect to Comment 5d., the Registrant supplementally advises the Staff that investing in foreign securities is not, and is not intended to become, a significant component of the Registrants investment strategy. The Registrant has also added disclosure on page 4 of Amendment No. 1 that speaks to the Accounts strategy with respect to making foreign investments. 6. Past Performance (p. 8) a. Please consider including a broad-based index in the average annual total returns table so as to provide an investor some basis for comparison. The Registrant has considered the Staffs comment and, while management has evaluated the propriety of including in its prospectus closed-end and open-ended benchmark indices as a comparison tool, the Registrant currently believes any comparison of the Accounts performance to a broad-based index could be potentially misleading to investors.
